NOTE: This order is nonprecedentia1.
Um'ted States Court of Appeals
for the FederaI Circuit
IN RE BUTTERCUP LEGACY, LLC
2011-1450
(Reexaminati0n No. 90/0O8,820)
Appeal from the United States Patent and Trademark
Office, Board of Patent Appea1s and Interferences.
lo
ON MOTION
ORDER
Buttercup Legacy, LLC moves without opposition for
a 30-day extension of time, until N0vember 23, 2011, to
file its reply brief
Up0n consideration thereof
IT IS ORDERED TH.ATZ
The motion is granted

IN RE BUTTERCU`P LEGACY
0CT 2 7 2011
Date
cc: John M. Guynn, Esq.
Raymond T. Chen, Esq.
s21
2
FoR THE CoURT
/s/ J an Horba1y
J an Horba1y
Clerk
' FlLED
s.s. comm F ron
ms Fso€miPc§Ei:'DSn
OCT 2 7 2011
um unum
1 scm